      Case 20-18210                 Doc 15         Filed 01/07/21 Entered 01/07/21 23:19:47                  Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              James J. Scheib                                             Social Security number or ITIN   xxx−xx−7534
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 20−18210



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           James J. Scheib

                                                                          For the court: Jeffrey P. Allsteadt, Clerk
           January 5, 2021                                                               United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 20-18210         Doc 15     Filed 01/07/21 Entered 01/07/21 23:19:47           Desc Imaged
                                    Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
           Case 20-18210                Doc 15          Filed 01/07/21 Entered 01/07/21 23:19:47                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 20-18210-JSB
James J. Scheib                                                                                                        Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jan 05, 2021                                               Form ID: 318                                                              Total Noticed: 14
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 07, 2021:
Recip ID                 Recipient Name and Address
db                     + James J. Scheib, 1995 Royal Blvd., Elgin, IL 60123-2530
29056521               + Carmax Auto Finance, 12800 Tuckahoe Creek Pkwy., Richmond, VA 23238-1124

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
tr                        EDI: QFJKOKOSZKA.COM
                                                                                        Jan 06 2021 04:13:00      Frank J Kokoszka, Kokoszka & Janczur, P.C., 19
                                                                                                                  South LaSalle, Suite 1201, Chicago, IL
                                                                                                                  60603-1419
29056518               + EDI: AIS.COM
                                                                                        Jan 06 2021 04:13:00      Cap One, Bankruptcy Department, 4515 N Santa
                                                                                                                  Fe Ave, Oklahoma City, OK 73118-7901
29056519               + EDI: CAPITALONE.COM
                                                                                        Jan 06 2021 04:13:00      Cap1/WMT, PO Box 30285, Salt Lake City, UT
                                                                                                                  84130-0285
29056520                  EDI: CAPITALONE.COM
                                                                                        Jan 06 2021 04:13:00      Capital One Bank USA NA, PO Box 71083,
                                                                                                                  Charlotte, NC 28272-1083
29056522                  Email/PDF: creditonebknotifications@resurgent.com
                                                                                        Jan 06 2021 00:35:18      Credit One Bank, PO Box 98872, Las Vegas, NV
                                                                                                                  89193-8872
29056523                  EDI: DISCOVER.COM
                                                                                        Jan 06 2021 04:13:00      Discover Bank, Bankruptcy Department, PO Box
                                                                                                                  30943, Salt Lake City, UT 84130
29056524                  Email/Text: PBNCNotifications@peritusservices.com
                                                                                        Jan 05 2021 23:37:00      Kohl's/Capital One, PO Box 3115, Milwaukee, WI
                                                                                                                  53201-3115
29056525               + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Jan 06 2021 00:31:59      LVNV Funding, PO Box 10587, Greenville, SC
                                                                                                                  29603-0587
29056526               + Email/PDF: MerrickBKNotifications@Resurgent.com
                                                                                        Jan 06 2021 00:38:32      Merrick Bank, 10705 S. Jordan Gtwy. Ste. 200,
                                                                                                                  South Jordan, UT 84095-3977
29056527                  EDI: RMSC.COM
                                                                                        Jan 06 2021 04:13:00      SYNCB/AMAZON PLCC, PO Box 965015,
                                                                                                                  Orlando, FL 32896-5015
29056998               + EDI: RMSC.COM
                                                                                        Jan 06 2021 04:13:00      Synchrony Bank, c/o PRA Receivables
                                                                                                                  Management, LLC, PO Box 41021, Norfolk, VA
                                                                                                                  23541-1021
29056528               + EDI: WTRRNBANK.COM
                                                                                        Jan 06 2021 04:13:00      TD Bank USA/Target Credit, PO Box 1470,
                                                                                                                  Minneapolis, MN 55440-1470

TOTAL: 12


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE
           Case 20-18210              Doc 15        Filed 01/07/21 Entered 01/07/21 23:19:47                                Desc Imaged
                                                   Certificate of Notice Page 4 of 4
District/off: 0752-1                                              User: admin                                                           Page 2 of 2
Date Rcvd: Jan 05, 2021                                           Form ID: 318                                                        Total Noticed: 14

                                                  NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 07, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 5, 2021 at the address(es) listed
below:
Name                             Email Address
David M Siegel
                                 on behalf of Debtor 1 James J. Scheib davidsiegelbk@gmail.com R41057@notify.bestcase.com;johnellmannlaw@gmail.com

Frank J Kokoszka
                                 trustee@k-jlaw.com fkokoszka@ecf.axosfs.com

Patrick S Layng
                                 USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 3
